UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 200A Executive Drive, Edgewood, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC, 200A Executive Drive, Edgewood, New York 11717 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31, 2013 Date of reporting period: June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Cornerstone Progressive Return Fund Semi-Annual Report June 30, 2013 (Unaudited) CONTENTS Portfolio Summary 1 Schedule of Investments 2 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Results of Annual Meeting of Shareholders 16 Investment Management Agreement Approval Disclosure 17 Description of Dividend Reinvestment Plan 18 Proxy Voting and Portfolio Holdings Information 20 Privacy Policy Notice 21 Summary of General Information 24 Shareholder Information 24 Cornerstone Progressive Return Fund Portfolio Summary – as of June 30, 2013 (unaudited) SECTOR ALLOCATION Sector Percent of Net Assets Closed-End Funds Information Technology Financials Industrials Consumer Discretionary Health Care Consumer Staples Energy Telecommunication Services Utilities Materials Commodity Pool Other TOP TEN HOLDINGS, BY ISSUER Holding Sector Percent of Net Assets 1. Alpine Total Dynamic Dividend Fund Closed-End Funds 2. BlackRock Global Opportunities Equity Trust Closed-End Funds 3. India Fund, Inc. (The) Closed-End Funds 4. BlackRock International Growth and Income Trust Closed-End Funds 5. Reaves Utility Income Fund Closed-End Funds 6. China Fund, Inc. (The) Closed-End Funds 7. BlackRock Energy and Resources Trust Closed-End Funds 8. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Closed-End Funds 9. Zweig Total Return Fund, Inc. (The) Closed-End Funds Morgan Stanley India Investment Fund, Inc. Closed-End Funds 1 Cornerstone Progressive Return Fund Schedule of Investments – June 30, 2013 (unaudited) Description No. of Shares Value EQUITY SECURITIES — 98.68% CLOSED-END FUNDS — 90.31% CONVERTIBLE SECURITIES — 1.42% AllianzGI Equity & Convertible Income Fund $ Putnam High Income Securities Fund CORE — 4.99% Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund Cohen & Steers Dividend Majors Fund, Inc. First Trust Active Dividend Income Fund General American Investors Company, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund Liberty All-Star Equity Fund Tri-Continental Corporation Zweig Fund, Inc. (The) CORPORATE DEBT INVESTMENT GRADE-LEVERAGED — 1.42% Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund Description No. of Shares Value CORPORATE DEBT INVESTMENT GRADE-RATED — 1.94% BlackRock Credit Allocation Income Trust $ Cutwater Select Income Fund Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund Morgan Stanley Income Securities Inc. Transamerica Income Shares, Inc. Western Asset Income Fund DEVELOPED MARKET — 2.12% Aberdeen Israel Fund, Inc. Morgan Stanley Asia-Pacific Fund, Inc. New Germany Fund, Inc. (The) New Ireland Fund, Inc. (The) * Singapore Fund, Inc. (The) Swiss Helvetia Fund, Inc. (The) EMERGING MARKETS — 8.72% Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. Central Europe and Russia Fund, Inc. (The) India Fund, Inc. (The) Latin American Discovery Fund, Inc. (The) Morgan Stanley Eastern Europe Fund, Inc. See accompanying notes to financial statements. 2 Cornerstone Progressive Return Fund Schedule of Investments – June 30, 2013 (unaudited) (continued) Description No. of Shares Value EMERGING MARKETS (continued) Morgan Stanley India Investment Fund, Inc. * $ Templeton Dragon Fund, Inc. Templeton Russia and East European Fund, Inc. Turkish Investment Fund, Inc. (The) EMERGING MARKETS DEBT — 2.44% Morgan Stanley Emerging Markets Debt Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. FLEXIBLE INCOME — 1.66% Putnam Master Intermediate Income Trust Putnam Premier Income Trust GENERAL & INSURED LEVERAGED — 10.82% Eaton Vance Municipal Bond Fund II Eaton Vance National Municipal Opportunities Trust Invesco Quality Municipal Income Trust Invesco Value Municipal Income Trust 0 7 MFS Investment Grade Municipal Trust Nuveen AMT-Free Municipal Income Fund Description No. of Shares Value GENERAL & INSURED LEVERAGED (continued) Nuveen Dividend Advantage Municipal Fund 2 $ Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Municipal Advantage Fund, Inc. Nuveen Municipal Market Opportunity Fund, Inc. Nuveen Performance Plus Municipal Fund, Inc. Nuveen Quality Income Municipal Fund, Inc. Nuveen Select Quality Municipal Fund, Inc. Putnam Municipal Opportunities Trust Invesco Municipal Trust GENERAL BOND — 0.68% Nuveen Build America Bond Opportunity Fund GLOBAL — 10.38% Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund BlackRock S&P Quality Rankings Global Equity Managed Trust Calamos Global Dynamic Income Fund Clough Global Allocation Fund See accompanying notes to financial statements. 3 Cornerstone Progressive Return Fund Schedule of Investments – June 30, 2013 (unaudited) (continued) Description No. of Shares Value GLOBAL (continued) Delaware Enhanced Global Dividend and Income Fund $ Gabelli Global Utility & Income Trust (The) GDL Fund (The) Nuveen Global Value Opportunities Fund Virtus Total Return Fund GLOBAL INCOME — 1.78% Aberdeen Asia-Pacific Income Fund, Inc. Nuveen Multi-Currency Short-Term Government Income Fund HIGH CURRENT YIELD (LEVERAGED) — 3.43% BlackRock Corporate High Yield Fund V, Inc. DWS High Income Opportunities Fund, Inc. First Trust Strategic High Income Fund II Franklin Universal Trust Neuberger Berman High Yield Strategies Fund Inc. HIGH YIELD — 0.83% First Trust High Income Long/Short Fund HIGH YIELD MUNICIPAL DEBT — 0.03% Invesco Municipal Income Opportunities Trust Western Asset Municipal High Income Fund Inc. Description No. of Shares Value INCOME & PREFERRED STOCK — 4.08% John Hancock Premium Dividend Fund $ Nuveen Quality Preferred Income Fund 3 Zweig Total Return Fund, Inc. (The) OPTION ARBITRAGE/OPTIONS STRATEGIES — 13.06% AllianzGI International & Premium Strategy Fund AllianzGI NFJ Dividend, Interest & Premium Strategy Fund BlackRock Enhanced Capital & Income Fund, Inc. BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust ING Asia Pacific High Dividend Equity Income Fund ING Global Equity Dividend and Premium Opportunity Fund PACIFIC EX JAPAN — 6.07% Aberdeen Indonesia Fund, Inc. Asia Pacific Fund, Inc. (The) * Asia Tigers Fund, Inc. (The) China Fund, Inc. (The) See accompanying notes to financial statements. 4 Cornerstone Progressive Return Fund Schedule of Investments – June 30, 2013 (unaudited) (continued) Description No. of Shares Value PACIFIC EX JAPAN (continued) Greater China Fund, Inc. (The) $ JF China Region Fund, Inc. Korea Equity Fund, Inc. Taiwan Fund, Inc. * Thai Fund, Inc. (The) REAL ESTATE — 1.44% Cohen & Steers Preferred Securities and Income Fund, Inc. Neuberger Berman Real Estate Securities Income Fund Inc. RMR Asia Pacific Real Estate Fund SECTOR EQUITY — 12.49% BlackRock EcoSolutions Investment Trust BlackRock Energy and Resources Trust BlackRock Real Asset Equity Trust BlackRock Resources & Commodities Strategy Trust BlackRock Utility and Infrastructure Trust Duff & Phelps Global Utility Income Fund Inc. Gabelli Healthcare & WellnessRx Trust (The) ING Risk Managed Natural Resources Fund Petroleum & Resources Corporation Description No. of Shares Value SECTOR EQUITY (continued) Reaves Utility Income Fund $ Wells Fargo Advantage Utilities and High Income Fund U.S. MORTGAGE — 0.51% First Trust Mortgage Income Fund TOTAL CLOSED-END FUNDS COMMODITY POOL — 0.15% Nuveen Diversified Commodity Fund CONSUMER DISCRETIONARY — 0.89% Comcast Corporation - Class A DIRECTV * Harley-Davidson, Inc. Macy's, Inc. Walt Disney Company (The) CONSUMER STAPLES — 0.78% CVS Caremark Corporation Walgreen Co. Wal-Mart Stores, Inc. ENERGY — 0.74% ConocoPhillips Hess Corporation Marathon Oil Corporation Phillips 66 See accompanying notes to financial statements. 5 Cornerstone Progressive Return Fund Schedule of Investments – June 30, 2013 (unaudited) (concluded) Description No. of Shares Value FINANCIALS — 1.44% Allstate Corporation (The) $ Citigroup, Inc. Discover Financial Services JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley Wells Fargo & Company HEALTH CARE — 0.89% Abbott Laboratories AbbVie Inc. Amgen Inc. Johnson & Johnson INDUSTRIALS — 0.91% 3M Company General Electric Company Union Pacific Corporation INFORMATION TECHNOLOGY — 1.79% Apple Inc. Oracle Corporation MATERIALS — 0.18% Monsanto Company TELECOMMUNICATION SERVICES — 0.38% AT&T, Inc. Verizon Communications, Inc. UTILITIES — 0.22% NextEra Energy, Inc. Description No. of Shares Value TOTAL EQUITY SECURITIES (cost - $110,303,943) $ SHORT-TERM INVESTMENTS — 1.01% MONEY MARKET FUNDS — 1.01% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $1,096,758) TOTAL INVESTMENTS — 99.69% (cost - $111,400,701) OTHER ASSETS IN EXCESS OF LIABILITIES — 0.31% NET ASSETS — 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of June 30, 2013. See accompanying notes to financial statements. 6 Cornerstone Progressive Return Fund Statement of Assets and Liabilities – June 30, 2013 (unaudited) ASSETS Investments, at value (cost – $111,400,701) (Notes B and C) $ Receivables: Investments sold Dividends Prepaid expenses Total Assets LIABILITIES Payables: Investments purchased Investment management fees (Note D) Trustees’ fees and expenses Administration fees (Note D) Accounting fees (Note D) Other accrued expenses Total Liabilities NET ASSETS (applicable to 25,273,045 common shares of beneficial interest $ NET ASSET VALUE PER SHARE ($109,166,394 ÷ 25,273,045) $ NET ASSETS CONSISTS OF Paid-in capital $ Accumulated net realized loss on investments ) Net unrealized depreciation in value of investments ) Net assets applicable to shares outstanding $ See accompanying notes to financial statements. 7 Cornerstone Progressive Return Fund Statement of Operations – for the Six Months Ended June 30, 2013 (unaudited) INVESTMENT INCOME Income: Dividends $ Expenses: Investment management fees (Note D) Legal and audit fees Administration fees (Note D) Trustees’ fees and expenses Accounting fees (Note D) Printing Custodian fees Transfer agent fees Stock exchange listing fees Insurance Miscellaneous Total Expenses Net Investment Income NET REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain from investments Net change in unrealized depreciation in value of investments ) Net realized and unrealized gain/(loss) on investments ) NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 8 Cornerstone Progressive Return Fund Statement of Changes in Net Assets For the Six Months Ended June 30, 2013 (Unaudited) For the Year Ended December 31, INCREASE/(DECREASE) IN NET ASSETS Operations: Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation/(depreciation) in value of investments ) Net increase in net assets resulting from operations Dividends and distributions to shareholders (Note B): Net investment income ) ) Return-of-capital ) ) Total dividends and distributions to shareholders ) ) Transactions in common shares of beneficial interest: Proceeds from rights offering of 0 and 8,817,593 shares of newly issued shares, respectively — Offering expenses associated with rights offering — ) Proceeds from 258,661 and 502,087 shares newly issued in reinvestment of dividends and distributions, respectively Net increase in net assets from capital share transactions Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ See accompanying notes to financial statements. 9 Cornerstone Progressive Return Fund Financial Highlights Contained below is per share operating performance data for a share of beneficial interest outstanding, total investment return, ratios to average net assets and other supplemental data for each period indicated. This information has been derived from information provided in the financial statements and market price data for the Fund’s shares. For the Six Months Ended June 30, 2012 For the Years Ended December 31, (Unaudited) PER SHARE OPERATING PERFORMANCE Net asset value, beginning of period $ Net investment income # Net realized and unrealized gain/(loss) on investments ) ) Net increase/(decrease) in net assets resulting from operations ) Dividends and distributions to shareholders: Net investment income ) Return-of-capital ) Total dividends and distributions to shareholders ) Transactions in common shares of beneficial interest: Anti-dilutive effect due to shares issued: Rights offering — Reinvestment of dividends and distributions + + + — — Total transactions in common shares of beneficial interest + — — — Net asset value, end of period $ Market value, end of period $ Total investment return (a) %(b) % )% % % )% RATIOS/SUPPLEMENTAL DATA Net assets, end of period (000 omitted) $ Ratio of expenses to average net assets, net of fee waivers and fees paid indirectly, if any (c) %(e) % Ratio of expenses to average net assets, before fee waivers and fees paid indirectly, if any (c) %(e) % Ratio of net investment income to average net assets (d) %(e) % Portfolio turnover rate %(b) % # Based on average shares outstanding. + Amount rounds to less than $0.01. (a) Total investment return at market value is based on the changes in market price of a share during the period and assumes reinvestment of dividends and distributions, if any, at actual prices pursuant to the Fund’s dividend reinvestment plan. Total investment return does not reflect brokerage commissions. (b) Not annualized. (c) Expenses do not include expenses of investment companies in which the Fund invests. (d) Recognition of net investment income by the Fund may be affected by the timing of the declaration of dividends, if any, by investment companies in which the Fund invests. (e) Annualized. See accompanying notes to financial statements. 10 Cornerstone Progressive Return Fund Notes to Financial Statements (unaudited) NOTE A. ORGANIZATION Cornerstone Progressive Return Fund (the “Fund”) was organized as a Delaware statutory trust on April 26, 2007 and commenced investment operations on September 10, 2007. Prior to such date it had no operations other than the sale and issuance of 6,668 shares at an aggregate purchase price of $100,020 on July 20, 2007. Its investment objective is to provide total return. The Fund is registered under the Investment Company Act of 1940, as amended, as a closed-end, diversified management investment company. NOTE B. SIGNIFICANT ACCOUNTING POLICIES Management Estimates: The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make certain estimates and assumptions that may affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Subsequent Events: The Fund has evaluated the need for additional disclosures and/or adjustments resulting from subsequent events through the date its financial statements were issued. Based on this evaluation, no additional disclosures or adjustments were required to such financial statements. See Note H for details on additional shares of beneficial interest issued upon the completion of the Fund’s rights offering. Portfolio Valuation: Investments are stated at value in the accompanying financial statements. Readily marketable portfolio securities listed on the New York Stock Exchange (“NYSE”) are valued, except as indicated below, at the last sale price reflected on the consolidated tape at the close of the NYSE on the business day as of which such value is being determined. If there has been no sale on such day, the securities are valued at the mean of the closing bid and asked prices on such day. If no bid or asked prices are quoted on such day or if market prices may be unreliable because of events occurring after the close of trading, then the security is valued by such method as the Board of Trustees shall determine in good faith to reflect its fair market value. Readily marketable securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a like manner. Portfolio securities traded on more than one securities exchange are valued at the last sale price on the business day as of which such value is being determined as reflected on the consolidated tape at the close of the exchange representing the principal market for such securities. Securities trading on the Nasdaq Stock Market, Inc. (“NASDAQ”) are valued at the NASDAQ Official Closing Price. Readily marketable securities traded in the over-the- counter market, including listed securities whose primary market is believed by Cornerstone Advisors, Inc. (the “Investment Manager” or “Cornerstone”) to be over-the-counter, are valued at the mean of the current bid and asked prices as reported by the NASDAQ or, in the case of securities not reported by the NASDAQ or a comparable source, as the Board of Trustees deem appropriate to reflect their fair market value. Where securities are traded on more than one exchange and also over-the-counter, the securities will generally be valued using the quotations the Board of Trustees believes reflect most closely the value of such securities. At June 30, 2013, the Fund held no securities valued in good faith by the Board of Trustees. The net asset value per share of the Fund is calculated weekly and on the last business day of the month with the exception of those days on which the NYSE is closed. The Fund is exposed to financial market risks, including the valuations of its investment portfolio. During the six months ended June 30, 2013, the Fund did not invest in derivative instruments or engage in hedging activities. Investment Transactions and Investment Income: Investment transactions are accounted for on the trade date. The cost of investments sold 11 Cornerstone Progressive Return Fund Notes to Financial Statements (unaudited) (continued) is determined by use of the specific identification method for both financial reporting and income tax purposes. Interest income is recorded on an accrual basis; dividend income is recorded on the ex-dividend date. Risks Associated with Investments in Other Closed-end Funds: Closed-end investment companies are subject to the risks of investing in the underlying securities. The Fund, as a holder of the securities of the closed-end investment company, will bear its pro rata portion of the closed-end investment company’s expenses, including advisory fees. These expenses are in addition to the direct expenses of the Fund’s own operations. Taxes: No provision is made for U.S. federal income or excise taxes as it is the Fund’s intention to qualify as a regulated investment company and to make the requisite distributions to its shareholders which will be sufficient to relieve it from all or substantially all U.S. federal income and excise taxes. The Accounting for Uncertainty in Income Taxes Topic of the FASB Accounting Standards Codification defines the threshold for recognizing the benefits of tax-return positions in the financial statements as “more-likely-than-not” to be sustained by the taxing authority and requires measurement of a tax position meeting the more-likely-than-not criterion, based on the largest benefit that is more than 50 percent likely to be realized. The Fund’s policy is to classify interest and penalties associated with underpayment of federal and state income taxes, if any, as income tax expense on its Statement of Operations. As of June 30, 2013, the Fund does not have any interest or penalties associated with the underpayment of any income taxes. Management reviewed any uncertain tax positions for open tax years 2009 through 2012, and for the six months ended June 30, 2013. There was no material impact to the financial statements. Distributions to Shareholders: The Fund seeks to make a level distribution to its shareholders each month pursuant to a distribution policy adopted by the Board of Trustees (“Distribution Policy”). To the extent these distributions are not represented by net investment income and capital gains, they will not represent yield or investment return on the Fund’s portfolio. The distribution rate may be modified by the Board of Trustees from time to time. If, for any monthly distribution, investment company taxable income, if any (which term includes net short-term capital gain), and net tax-exempt income, if any, is less than the amount of the distribution, the difference will generally be a tax-free return of capital distributed from the Fund’s assets. The Fund’s final distribution for each calendar year is expected to include any remaining investment company taxable income and net tax exempt income undistributed during the year, as well as all net capital gain realized during the year. However, if they determine it is appropriate to do so, the Board of Trustees may elect to not distribute realized gains and to pay taxes incurred. In general, the total distributions made in any taxable year (other than distributions of net capital gain or return of capital) would be treated as ordinary dividend income to the extent of the Fund’s current and accumulated earnings and profits. Distributions in excess of the earnings and profits would first be a tax-free return of capital to the extent of the adjusted tax basis in the shares. The Distribution Policy described above would result in the payment of approximately the same amount or percentage to the Fund’s shareholders each month. These distributions will not be tied to the Fund’s investment income and capital gains and will not represent yield or investment return on the Fund’s portfolio. Section 19(a) of the 1940 Act and Rule 19a-1 thereunder require the Fund to provide a written statement accompanying any such payment that adequately discloses its source or sources, other than net investment income. Thus, if the source of some or all of the dividend or other distribution were the original capital contribution of the shareholder, and the payment amounted to a return of capital, the Fund would be required to provide written disclosure to that effect. Nevertheless, persons who periodically receive the payment of a dividend or 12 Cornerstone Progressive Return Fund Notes to Financial Statements (unaudited) (continued) other distribution may be under the impression that they are receiving net profits when they are not. Shareholders should read any written disclosure provided pursuant to Section 19(a) and Rule 19a-1 carefully, and should not assume that the source of any distribution from the Fund is net profit. The Board of Trustees reserves the right to change the Distribution Policy from time to time. Distribution Policy Risk: The Fund seeks to make monthly distributions to shareholders at a rate that may include periodic distributions of its net income and net capital gains (“Net Earnings”), or from return-of-capital. If, for any fiscal year where total cash distributions exceeded Net Earnings (the “Excess”), the Excess would decrease the Fund’s total assets and, as a result, would have the likely effect of increasing the Fund’s expense ratio. There is a risk that the total Net Earnings from the Fund’s portfolio would not be great enough to offset the amount of cash distributions paid to Fund shareholders. If this were to be the case, the Fund’s assets would be depleted, and there is no guarantee that the Fund would be able to replace the assets. In addition, in order to make such distributions, the Fund may have to sell a portion of its investment portfolio at a time when independent investment judgment might not dictate such action. Furthermore, such assets used to make distributions will not be available for investment pursuant to the Fund’s investment objective. NOTE C. FAIR VALUE As required by the Fair Value Measurement and Disclosures Topic of the FASB Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. • Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 – Quoted Prices Equity Investments $ $
